Exhibit 10.21

SEPARATION AGREEMENT

AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is made and entered
into effective the date of the last signature below by and between Michael Moran
and Allied Nevada Gold Corporation (“Allied”). The following paragraphs
constitute the entire Agreement between Employee and Allied, and no amendment or
modification to this Agreement will be valid or binding unless made in writing
and signed by Employee and Allied.

1. Allied is restructuring and realigning its business. Accordingly, Allied is
eliminating offering all terminated Employees an opportunity to participate in
its severance program. Employee’s services to Allied will terminate November 18,
2011.

2. Allied denies any wrongdoing whatsoever in connection with Employee’s
services to Allied or Employee’s termination of those services.

3. Without admitting any liability whatsoever or any wrongdoing, Allied agrees
to pay Employee severance pay in the amount of $50,000 on the eighth day after
Employee executes this Agreement and returns it to Allied. This is consideration
to which Employee would not be entitled except for this Agreement and is
tendered in full and final settlement of any claims, known or unknown, which
Employee may have arising out of Employee’s services to Allied or the
termination of those services. Employee agrees that the consideration provided
for above shall constitute the entire consideration provided to Employee under
this Agreement, and that Employee will not seek any further compensation for any
other claimed damage, cost, or attorneys’ fee in connection with the matters
encompassed in this Agreement and/or arising from Employee’s services to or
termination from Allied, its predecessors, affiliates, successors, or assigns.

4. In consideration of the foregoing, Employee hereby irrevocably and
unconditionally releases and discharges Allied and its affiliates, predecessors,
successors, and assigns, and, its current and former officers, directors,
attorneys and employees (“Releasees”) from liability for any claims that
Employee may have against any such Releasees as of the date of the signing of
this Agreement, whether known or unknown, (including but not limited to the
Equal Pay Act, the Fair Labor Standards Act, the National Labor Relations Act,
Title VII of the Civil Rights Act, the Post-Civil War Reconstruction Acts (42
U.S.C. “1981-1988”), the Civil Rights Act of 1991, the Employee Retirement
Income Security Act, the Consolidated Omnibus Budget Reconciliation Act, the
Occupational Safety and Health Act, the Uniformed Services Employment and
Reemployment Rights Act of 1994, the Americans with Disabilities Act, as
amended, the Lilly Ledbetter Fair Pay Act, any other federal statute, NRS
613.310 to 613.430, any state civil rights act, any state statutory wage claim
as set forth in Chapter 608 of the Nevada Revised Statutes, Nevada Occupational
Safety and Health Act (and all amendments to the aforementioned statutes)), or
claims arising out of any legal restrictions on Employee’s services to or
separation from Allied, any other statutory claim, any claim of wrongful
discharge, any claim in tort or contract, covenant of good

 

Page 1 of 3



--------------------------------------------------------------------------------

faith and fair dealing, fraud, negligent or intentional infliction of emotional
distress, defamation, negligence, wrongful termination in violation of public
policy, retaliation (including retaliation for filing a worker’s compensation
claim), any claim seeking declaratory, injunctive, or equitable relief, or any
other claim of any type whatsoever, arising out of statutory or common law of
any state (“Released Claims”). Employee likewise releases Allied from any and
all obligations for attorneys’ fees incurred in regard to the above claims. The
Released Claims shall not include any claims based on obligations created by or
reaffirmed in this Agreement. Nothing in this Agreement shall be construed to
prohibit Employee from filing a charge or complaint with the Equal Employment
Opportunity Commission challenging the validity of this Agreement or
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission. However, Employee is hereby releasing and
forever waiving any private right to sue, and any associated applicable
remedies, which may be issued by any state or federal agency or court.

5. Employee does not release or waive any claim that may arise after the date
Employee executes this Agreement.

6. Employee agrees that Employee will not, directly or indirectly, disclose,
divulge, discuss, copy, or otherwise use or suffer to be used in any manner,
contrary to the interests of Allied, any confidential, proprietary information
or trade secrets of Allied and/or its affiliates, or their predecessors,
successors and assigns, it being acknowledged by Employee that all such
information regarding the business or operation of Allied compiled or obtained
by, or furnished to, Employee while Employee was in service to Allied and/or its
affiliates, or their predecessors, successors and assigns, is confidential
information and the exclusive property of Allied. Employee, upon Employee’s
departure, shall return to Allied (if Employee has not already done so), all
Allied property, including but not limited to, keys, access cards, files,
correspondence, reports, computer software or hardware, Allied credit cards,
computer disks, books, cellular phones, computer equipment, and all tangible and
intangible Allied property. Confidential information does not include:
(a) information or knowledge which may now be in or subsequently may come into
the public domain other than by way of unauthorized disclosure by Employee; or
(b) information or knowledge which Employee is required to disclose by order of
a government agency or court after timely notice has been provided to Allied of
such order. Employee agrees that Employee will not retain originals or copies of
Allied information, except to the extent the Allied information relates to
Employee’s salary, benefits, and/or compensation from Allied.

7. Employee and Allied agree that they will keep the fact, terms, and amount of
this Agreement completely confidential, and that they will not hereafter
disclose the terms, amount of, or fact of the settlement embodied in this
Agreement to anyone other than Employee’s spouse, or their attorneys and
accountants, provided that they may make such disclosures as are required by
law. Employee expressly agrees that Employee will not surrender this Agreement,
or disclose its contents to any party or person other than those specifically
allowed in this paragraph except under the compulsion of a court order duly
entered. Employee agrees that neither Employee nor Employee’s counsel will
stipulate to the entry of such an order without advanced notice to, and the
agreement of Allied and that in the event any person moves to compel disclosure
of this Agreement or its contents in any proceeding, Employee will provide
Allied with sufficient notice of such proceeding to allow it to intervene. In
addition to keeping this Agreement confidential as

 

Page 2 of 3



--------------------------------------------------------------------------------

required by the foregoing, Employee agrees to advise Employee’s spouse,
attorneys, and accountants of this provision at such time as Employee discloses
to them any term of this Agreement and to secure their agreement to maintain the
confidentiality of this Agreement. Both parties recognize and acknowledge that
this confidentiality provision is a material term of this Agreement, and that
its violation will constitute a material breach.

8. The parties agree that should either party be required to pursue legal action
in order to enforce any term of this Agreement, such party shall be entitled to
its reasonable attorneys’ fees if that party prevails.

9. This Agreement is entered into in the State of Nevada and the parties intend
that the laws of the State of Nevada shall apply to it unless some federal
statute is specifically implicated. Any lawsuit to interpret or enforce the
terms of this Agreement shall be brought in a court of competent jurisdiction in
the County of Washoe, State of Nevada. This Agreement sets forth the entire
agreement between Employee and Allied on the subject matter of this Agreement
and fully supersedes any and all prior agreements or understandings between
Employee and Allied pertaining to the subject matter of this Agreement with the
exception of any Non-Competition/Non-Solicitation Agreement which will remain
enforceable between the parties.

10. Employee is advised to consult Employee’s attorney prior to executing this
Agreement. Employee has forty-five (45) days after receipt of this Agreement
within which to consider this Agreement. If Employee signs it prior to the
expiration of the forty-five (45) days, the remainder of the forty-five
(45) days shall be waived. The parties agree that any changes to this Agreement,
material or not, will not require restarting the forty-five day period over.
Employee has seven (7) days after the execution of this Agreement to revoke it,
and the Agreement shall not be effective or enforceable until the end of those
seven (7) days.

11. Employee represents that Employee has read and understands this Agreement,
that Employee was advised that Employee has the right to consult with an
attorney about this Agreement, that Employee enters into this Separation
Agreement and General Release knowingly and with the intention to be bound, and
that if Employee did not so intend, Employee would not have signed it.

 

Michael Moran  

LOGO [g266036exe_pg003a.jpg]     MGM

 

Date:

 

21 Nov. 2011

                             15 Dec. 2011

Allied Nevada Gold Corporation,  

LOGO [g266036exe_pg003b.jpg]

 

Date:

 

17 Nov 2011

 

 

Page 3 of 3